Citation Nr: 0737451	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for global myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case subsequently was transferred to the RO in 
Boston, Massachusetts.


FINDING OF FACT

The veteran does not have global myofascial pain syndrome.


CONCLUSION OF LAW

Global myofascial pain syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by a letter mailed in November 
2003, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the veteran to 
submit all pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent to her 
claim and request her to submit such evidence or provide VA 
with the information and any authorization necessary for VA 
to obtain the evidence on her behalf.  The veteran responded 
by attaching private medical records and an executed medical 
release form to her notice of disagreement.  Therefore, the 
veteran clearly was on notice of the fact that she should 
submit any pertinent evidence in her possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date regarding her service connection claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
global myofascial pain syndrome is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent medical records identified by the veteran have been 
obtained.  In addition, the veteran has been afforded two 
fee-basis examinations.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A thorough review of the medical evidence of record reveals 
no clinical diagnosis of global myofascial pain syndrome.  
Private treatment records dated in April 2003 and May 2003 
show an assessment of bilateral upper extremity pain and that 
the physician believed the veteran's symptoms were, "more 
likely part of a more global myofascial pain syndrome" than 
the result of carpal tunnel syndrome.  No diagnosis of the 
disorder, however, was rendered in any of these records.

The remainder of the medical evidence of record shows that 
the veteran, in fact, does not have global myofascial pain 
syndrome.  A May 2003 electrodiagnostic examination of the 
veteran's wrists and arms was performed at the request of her 
private physician but revealed no abnormalities.   A May 2003 
clinical note indicates that the veteran's posture appeared 
to be very closely associated with her symptoms but did not 
refer to global myofascial pain syndrome.  Additionally, 
clinical testing, including X-ray studies and physical 
examinations, performed by a fee-basis VA examiner in January 
2004 and May 2005 revealed no objective evidence of 
abnormalities in the veteran's upper extremities.  The 
examiner concluded that he was unable to render a diagnosis 
because there was no pathology upon which such a diagnosis 
could be based.  

The Board acknowledges the veteran's complaints of pain and 
numbness in her wrists.  However, these symptoms alone, 
without a diagnosis of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); see also, Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Since the preponderance of the medical 
evidence demonstrates that the veteran does not have global 
myofascial pain syndrome, her claim must be denied.


ORDER

Service connection for global myofascial pain syndrome is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


